
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



SUBSCRIPTON AGREEMENT


        This subscription (this "Subscription") is dated June 30, 2003 between
Aksys, Ltd. ("Buyer") and The Riverview Group, LLC ("Seller"), whereby the
parties agree as follows:

1.    Subscription.    

a)On the date hereof, the Buyer shall buy and the Seller agrees to sell and
issue to the Buyer 1,363,637 shares of the Seller's common stock (the "Shares")
for a per share purchase price of $11.00 and a warrant (the "Warrant"), in the
form of Exhibit A attached hereto, to purchase up to 204,546 shares of the
Seller's common stock, on the date hereof, for an aggregate purchase price of
$15,000,000 (the "Purchase Price").

b)The Shares and Warrant have been registered on a Form S-3, File
No. 333-100557, which registration statement (the "Registration Statement") has
been declared effective by the Securities and Exchange Commission, has remained
effective since such date and is effective on the date hereof.

c)On the date hereof, the Seller shall deliver the Shares to the Buyer via the
Depository Trust Company's ("DTC") Deposit Withdrawal Agent Commission ("DWAC")
system via the DTC instructions set forth on the signature page hereto. Upon
receipt of the Shares into the Buyer's DTC account, the Buyer shall have wire
the Purchase Price, less $20,000 for Buyer's legal and administrative costs and
expenses, to the Seller pursuant to the wire instructions set forth below.
Within 3 business days of the date hereof, the Seller shall deliver the Warrant
to the Buyer. The Shares, Warrant and the shares of common stock issuable upon
exercise of the Warrant shall be, when issued, unlegended and free of any resale
restrictions. Both parties hereby agree and acknowledge that delivery of the
Shares via DTC's DWAC system is a material obligation of the Seller and
furthermore, with respect to each party's obligations hereunder, time is of the
essence.

2.    Seller Representations and Warranties.    The Seller represents and
warrants that: (a) it has full right, power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (b) this
Subscription has been duly authorized and executed by and constitutes a valid
and binding agreement of the Seller enforceable in accordance with its terms;
(c) the execution and delivery of this Subscription and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(i) the Seller's certificate of incorporation or by-laws, or (ii) any agreement
to which the Seller is a party or by which any of its property or assets is
bound; (d) the Shares and Warrant are duly and validly issued and outstanding
fully paid and non-assessable, and, with respect to the Shares (and any shares
issued upon exercise of the Warrant), the Buyer is (or, in the case of shares
issued upon exercise of the Warrant, will be) entitled to all rights accorded to
a holder of the Seller's common stock; and (e) the Registration Statement and
the final prospectus included therein do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading in light of
the circumstances under which they were made.

3.    Buyer Representations and Warranties.    The Buyer represents and warrants
that: (a) it has full right, power and authority to enter into this Subscription
and to perform all of its obligations hereunder; (b) this Subscription has been
duly authorized and executed by and constitutes a valid and binding agreement of
the Buyer enforceable in accordance with its terms; (c) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Buyer's certificate of incorporation or by-laws, or (ii) any agreement to which
the Buyer is a party or by which any of its property or assets is bound; and
(d) on June 27, 2003,

1

--------------------------------------------------------------------------------


the Buyer did not then hold a short position in the Seller's common stock by
means of any "short sales", as that term is defined in applicable Securities and
Exchange Commission and NASD rules.

4.    Notice.    All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:

        To the Seller:        as set forth on the signature page hereto.

        To the Buyer:        as set forth on the signature page hereto.

        All notices hereunder shall be effective upon receipt by the party to
which it is addressed.

5.    Jurisdiction.    This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
City of New York or the state courts of the State of New York sitting in the
City of New York in connection with any dispute arising under this Agreement and
hereby waives, to the maximum extent permitted by law, any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdiction. To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of any of its rights under this
Agreement.

6.    Miscellaneous.    

a)This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription. This Subscription may be modified only in writing signed
by the party to be charged hereunder.

b)This Subscription may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart. Execution may be made by delivery by facsimile.

c)The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

***********************

2

--------------------------------------------------------------------------------

        If the foregoing correctly sets forth our agreement, please confirm this
by signing and returning to us the duplicate copy of this letter.

    AGREED AND ACCEPTED:
Address for Notice:
Two Marriot Drive
Lincolnshire, Illinois 60069
Fax: 1-847-229-2235
Attn: Lawrence D. Damron
 
SELLER:
  
AKSYS, LTD.     By: /s/  LAWRENCE D. DAMRON      

--------------------------------------------------------------------------------

Name: Lawrence D. Damron
Title: SVP & CFO

Wire Instructions:

AGREED AND ACCEPTED:    
BUYER:
 
 
THE RIVERVIEW GROUP, LLC
 
Address for Notice:
C/o Millennium Partners, L.P.
666 5th Avenue By: /s/  TERRY FEENEY      

--------------------------------------------------------------------------------

Name: Terry Feeney
Title: Chief Operating Officer   8th Floor
New York, New York 10103
Fax: (212) 841-6302
Attn: Daniel Cardella

DTC Account Instructions:

3

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



SUBSCRIPTON AGREEMENT
